Illinois Official Reports

                                        Supreme Court



                              People v. Chenoweth, 2015 IL 116898




Caption in Supreme        THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v.
Court:                    BARBARA J. CHENOWETH, Appellee.



Docket No.                116898



Filed                     January 23, 2015



Held                       Where a defendant charged with felony exploitation of the elderly had
(Note: This syllabus been granted a property power of attorney by the victim, the statutory
constitutes no part of the limitation provision on theft involving breach of a fiduciary obligation
opinion of the court but was applicable, and, in allowing prosecution “within one year after the
has been prepared by the proper prosecuting officer becomes aware of the offense,” rendered
Reporter of Decisions timely the three-count indictment filed within one year of the date on
for the convenience of which the state’s attorney received from an elder-services detective
the reader.)               with the police department the report on which the indictment would
                           be based.




Decision Under            Appeal from the Appellate Court for the Fourth District; heard in that
Review                    court on appeal from the Circuit Court of Adams County, the Hon.
                          William O. Mays, Judge, presiding.




Judgment                  Reversed and remanded.
     Counsel on               Lisa Madigan, Attorney General, of Springfield, and Jonathan H.
     Appeal                   Barnard, State’s Attorney, of Quincy (Carolyn E. Shapiro, Solicitor
                              General, and Michael M. Glick and Drew Meyer, Assistant Attorneys
                              General, of Chicago, of counsel), for the People.

                              Michael J. Pelletier, State Appellate Defender, Jacqueline L. Bullard,
                              Deputy Defender, and Janieen R. Tarrance, Assistant Appellate
                              Defender, of the Office of the State Appellate Defender, of
                              Springfield, for appellee.

     Justices                 JUSTICE Freeman delivered the judgment of the court, with opinion.
                              Chief Justice Garman and Justices Thomas, Kilbride, Karmeier,
                              Burke, and Theis concurred in the judgment and opinion.

                                               OPINION

¶1         Following a bench trial in the circuit court of Adams County, defendant, Barbara J.
       Chenoweth, was convicted of financial exploitation of an elderly person (720 ILCS 5/16-1.3(a)
       (West 2004)) and sentenced to four years’ probation and ordered to pay $32,266 in restitution.
       A divided panel of the appellate court vacated the conviction, holding that the extended period
       of limitations (720 ILCS 5/3-6(a)(2) (West 2004)) had expired prior to her prosecution. 2013
       IL App (4th) 120334. This court allowed the State’s petition for leave to appeal. Ill. S. Ct.
       R. 315 (eff. Feb. 26, 2010). We now reverse the judgment of the appellate court and remand
       the cause to that court for disposition.

¶2                                         I. BACKGROUND
¶3         The victim, Ella Stathakis, was born in 1928. Defendant was the daughter of Ella’s
       husband and is Ella’s stepdaughter. In 2003, Ella’s husband died. In March 2003, Ella granted
       property power of attorney to defendant. In June 2004, Ella moved from her home of 25 years
       to the Sycamore Nursing Home, both of which are located in Quincy. Sometime after her
       move, Ella directed defendant to sell the house. In March 2005, defendant sold Ella’s house
       and deposited some of the proceeds of the sale in Ella’s checking account with Bank of
       America.
¶4         In September 2008, Ella granted property power of attorney to the West Central Illinois
       Area Agency on Aging in the person of Director Lynn Niewohner. In October 2008, agency
       employees contacted Detective Thomas Liesen, the elder-services officer with the Quincy
       police department. They informed him that money from the March 2005 sale of Ella’s house
       was missing.
¶5         Detective Liesen testified at the preliminary hearing as follows. On October 15, 2008, he
       interviewed Ella at her nursing home. Ella, then 80 years old, could not see or hear well and
       required assistance to walk, but she could understand and verbally communicate. According to
       Detective Liesen, “[Ella] was wondering where the funds went from the sale of her home,
       wanted to know where it went. She had never been told, and she just wanted to know where it

                                                  -2-
       was.” According to Detective Liesen, “she had no actual knowledge at that time how the funds
       out of her account had been spent, whether it was lawfully or unlawfully.” He “had no real
       information as to whether the expenditures of [defendant] or the withdrawals from *** Ella’s
       account were lawful or unlawful.” Detective Liesen further testified: “[Ella] didn’t know the
       nature of the transactions. I didn’t ask her whether these transactions were authorized or not
       until after I received the information from the subpoena.”
¶6         Two days after interviewing Ella, Detective Liesen caused a subpoena to issue for Ella’s
       Bank of America checking account records from December 2004 through July 2005. He
       received the records in the mail on December 2, 2008, and began to analyze them, creating a
       spreadsheet to track what he believed to be suspicious payments. Liesen regarded as suspicious
       checks payable to “cash,” checks payable to Mark Twain Casino, a check payable to the utility
       company for defendant’s address, and a check payable to the telephone company for
       defendant’s daughter’s telephone.
¶7         The bank records also indicated that defendant presented several checks for deposit in
       Ella’s checking account, but retained substantial portions of each check in cash and deposited
       only the remainder. For example, in March 2005, defendant presented for deposit a check for
       $44,007.75, which constituted the proceeds from the sale of Ella’s house. However, defendant
       actually deposited only $34,007.75. Of the $10,000 defendant retained, she obtained a
       cashier’s check payable to a local automobile dealer for $4,000 to purchase a car for her
       daughter Christina Shannon. Also, some of these partially deposited checks were drawn on a
       line of credit provided by Beneficial Corporation to fund renovations to Ella’s house. At the
       time of Detective Liesen’s investigation, the Beneficial loan was in default and the subject of
       debt-collection efforts.
¶8         On December 5, 2008, Detective Liesen again spoke with Ella at her nursing home. Ella
       stated that she had not given defendant permission to use her funds to make payments to a
       casino, or for cash, or for Shannon’s car. Ella stated that her money was to be used only to pay
       her own bills.
¶9         Detective Liesen subsequently interviewed defendant. Shannon was also present.
       Defendant stated as follows. She gave some of the cash from Ella’s account directly to Ella.
       Defendant also used cash from the account to buy Ella food and clothes, maintain Ella’s house,
       and pay Ella’s bills and loans. She used $10,000 of the proceeds of the house sale to repay
       those who helped to get the house ready for sale and to pay individuals for what they had done
       for Ella, including herself and Shannon. Defendant acknowledged that she obtained a cashier’s
       check drawn on Ella’s account to buy Shannon a car “for everything that she had done for
       Ella.” Defendant did not specify what Shannon had done to earn that $4,000.
¶ 10       Shortly thereafter, Detective Liesen interviewed the buyers of Ella’s house, Amanda
       Phillips and her mother, Jeanette Phillips. They stated not only that very little had been done to
       renovate the house prior to sale, but also that the house had not even been cleaned. Liesen also
       contacted Beneficial Corporation, which referred him to the firm handling the debt collection
       on the defaulted home-improvement loan.
¶ 11       Pursuant to standard procedure, Detective Liesen then prepared an initial report detailing
       his investigation. Liesen forwarded the report to his sergeant for review. The sergeant then sent
       Liesen’s report to the Adams County State’s Attorney, who received it on January 22, 2009.



                                                   -3-
¶ 12       Liesen thereafter continued his investigation, subpoenaing defendant’s and Shannon’s
       checking account records, in addition to the records of the Beneficial loan. He submitted a
       supplemental report in March 2009. In December 2009, Detective Liesen testified regarding
       the case before a grand jury.
¶ 13       On December 21, 2009, the State filed a three-count indictment charging defendant with
       financial exploitation of an elderly person. All counts charged that defendant committed the
       offense between December 2004 and July 2005, with each count alleging that defendant had
       misappropriated a different amount of money.
¶ 14       Defendant filed a motion to dismiss the indictment. She contended that the State did not
       commence prosecution within the standard three-year period of limitations (720 ILCS 5/3-5(b)
       (West 2004)), and that the indictment failed to allege any circumstances that would have
       placed the indictment within the one-year extended limitations period provided by section
       3-6(a)(2) of the Criminal Code of 1961 (720 ILCS 5/3-6(a)(2) (West 2004)). The State filed a
       motion that sought leave to file an information alleging why the extended statute of limitations
       had not expired, and to dismiss the indictment upon filing of the information. The circuit court
       granted the State’s motion. The State filed an information charging defendant with the same
       three counts alleged in the indictment. Additionally, each count alleged that the one-year
       extended limitations period provided by section 3-6(a)(2) had not expired because defendant
       was indicted on the same charge on December 21, 2009, which was within one year of January
       22, 2009, when the investigative file was referred to the Adams County State’s Attorney and he
       thereby became aware of the offense.
¶ 15       Defendant moved to dismiss the information, contending that the State filed the charges
       after the extended limitations period had expired. The circuit court disagreed and denied
       defendant’s motion to dismiss. The court found that the extended limitations period
       commenced on January 22, 2009, when the police report was delivered to the Adams County
       State’s Attorney, and defendant was indicted within one year of that date.
¶ 16       Defendant waived her right to a jury trial. At the conclusion of defendant’s bench trial, the
       circuit court found defendant guilty of financial exploitation of an elderly person. The court
       denied defendant’s posttrial motions and entered judgment on the most serious charge. The
       court sentenced defendant to four years’ probation and ordered her to pay $32,266 in
       restitution.
¶ 17       On appeal, defendant argued, inter alia, that her conviction must be vacated because the
       State charged her after the statute of limitations had expired and failed to allege any
       circumstances that would have placed the indictment within the one-year extended limitations
       period established by section 3-6(a)(2). A divided panel of the appellate court agreed and
       vacated defendant’s conviction, holding that she was indicted after the extended limitations
       period had expired. 2013 IL App (4th) 120334, ¶¶ 27-28. The dissenting justice regarded the
       prosecution as timely. Id. ¶ 35 (Pope, J., dissenting).
¶ 18       The State appeals to this court. Additional pertinent background will be discussed in the
       context of our analysis.

¶ 19                                          II. ANALYSIS
¶ 20      The indictment charged defendant with committing the offense between December 2004
       and July 2005. The parties agree that the indictment date of December 21, 2009, rather than the

                                                   -4-
       date of the subsequent information, is controlling for purposes of our analysis. See 720 ILCS
       5/3-7(c) (West 2004); People v. Gray, 396 Ill. App. 3d 216, 224 (2009) (citing People v. Cray,
       209 Ill. App. 3d 60, 65 (1991)). However, the parties dispute which event prior to defendant’s
       December 21, 2009, indictment activated section 3-6(a)(2) of the Criminal Code of 1961 (720
       ILCS 5/3-6(a)(2) (West 2004)) and, consequently, whether defendant was indicted within that
       section’s one-year extended limitations period. This issue requires us to construe the statutory
       language that triggers the extension. Statutory construction is a question of law, which is
       reviewed de novo. People v. Gutman, 2011 IL 110338, ¶ 12; People v. Zimmerman, 239 Ill. 2d
       491, 497 (2010).
¶ 21       The principles guiding our review are familiar. The primary object in construing a statute is
       to ascertain and give effect to the intent of the legislature. The most reliable indicator of
       legislative intent is the language of the statute, given its plain and ordinary meaning. People v.
       Jackson, 2011 IL 110615, ¶ 12; People v. Botruff, 212 Ill. 2d 166, 174 (2004). Further, when a
       statute defines the very terms it uses, those terms must be construed according to the
       definitions contained in the statute. State Farm Mutual Automobile Insurance Co. v. Universal
       Underwriters Group, 182 Ill. 2d 240, 244 (1998); see People v. Olsson, 2011 IL App (2d)
       091351, ¶ 6. A court must view the statute as a whole, construing words and phrases in light of
       other relevant statutory provisions and not in isolation. Each word, clause and sentence of a
       statute must be given a reasonable meaning, if possible, and should not be rendered
       superfluous. The court may consider the reason for the law, the problems sought to be
       remedied, the purposes to be achieved, and the consequences of construing the statute one way
       or another. Also, a court presumes the General Assembly, in its enactment of legislation, did
       not intend absurdity, inconvenience, or injustice. People v. Perez, 2014 IL 115927, ¶ 9; People
       v. Hunter, 2013 IL 114100, ¶ 13.
¶ 22       A statute of limitations represents a legislative assessment of the relative interests of the
       State and the defendant in administering and receiving justice. United States v. Marion, 404
       U.S. 307, 322 (1971). The establishment of limitations periods is properly left to the legislature
       based on its determination of what the public policy of this State should be with respect to
       specific crimes. See People v. Isaacs, 37 Ill. 2d 205, 229 (1967); People v. Berg, 277 Ill. App.
       3d 549, 552 (1996).
¶ 23       Section 3-5(b) of the Criminal Code of 1961 provides that, subject to exceptions specified
       in subsection (a), a prosecution for a felony must be commenced within three years after the
       commission of the offense, unless the statute describing the offense provides otherwise, or
       section 3-6 extends the limitations period. 720 ILCS 5/3-5(b) (West 2004). Defendant’s
       offense, financial exploitation of an elderly person, is a felony, and the section describing the
       offense does not provide for its own limitations period. 720 ILCS 5/16-1.3(a) (West 2004).
       Further, the December 21, 2009, indictment was filed more than three years after defendant
       committed the offense.
¶ 24       However, section 3-6 extends the general statute of limitations in several circumstances.
       For theft involving a breach of fiduciary obligation to the aggrieved person, section 3-6(a)
       provides, in pertinent part, that prosecution may be commenced:
               “within one year after the discovery of the offense by an aggrieved person, or by a
               person who has legal capacity to represent an aggrieved person or has a legal duty to
               report the offense, and is not himself or herself a party to the offense; or in the absence


                                                    -5-
               of such discovery, within one year after the proper prosecuting officer becomes aware
               of the offense. However, in no such case is the period of limitation so extended more
               than 3 years beyond the expiration of the period otherwise applicable.” (Emphasis
               added.) 720 ILCS 5/3-6(a)(2) (West 2004).
¶ 25       In the instant case, the appellate court concluded that Ella, the aggrieved person,
       “discovered the offense” on December 5, 2008, when she learned from Detective Liesen that
       defendant had written checks from her checking account that she had not authorized.
       According to the appellate court, this event triggered the one-year extended limitations period
       of section 3-6(a), which expired on December 5, 2009. Therefore, according to the appellate
       court, defendant’s December 21, 2009, indictment was filed after the extended limitations
       period had expired. 2013 IL App (4th) 120334, ¶¶ 27-28.
¶ 26       Before this court, the State contends that Ella did not “discover the offense,” within the
       meaning of section 3-6(a)(2), prior to the proper prosecuting officer becoming aware of the
       offense. According to the State, on January 22, 2009, the Adams County State’s Attorney
       became aware of the offense when it received the police investigation file. The State argues
       that this event activated section 3-6(a)(2) and, consequently, defendant was indicted within
       that section’s one-year extended limitations period. We agree with the State.
¶ 27       The statutory phrase “discovery of the offense” is clear and unambiguous. In the context of
       the statute, the word “discovery” means “the act, process, or an instance of gaining knowledge
       of or ascertaining the existence of something previously unknown or unrecognized *** the act
       or an instance of finding or finding out (as something that was lost or hidden) *** something
       that is discovered (as by being brought to light, disclosed, or ascertained).” Webster’s Third
       New International Dictionary 647 (1993). The Criminal Code of 1961 itself defines “offense”
       as “a violation of any penal statute of this State.” 720 ILCS 5/2-12 (West 2004). Thus, the
       phrase “discovery of the offense” means gaining knowledge or finding out that a criminal
       statute has been violated. We observe that over 40 years ago our appellate court correctly
       construed this phrase in another subdivision of section 3-6. People v. McGreal, 4 Ill. App. 3d
       312, 320-21 (1971) (construing 720 ILCS 5/3-6(b) (West 2004) as previously codified); see
       Commonwealth v. Hawkins, 439 A.2d 748, 750 (Pa. Super. 1982) (quoting McGreal).
¶ 28       Defendant posits that on December 5, 2008, when Ella learned from Detective Liesen that
       defendant had written unauthorized checks on Ella’s checking account, Ella “knew that a
       criminal offense had occurred.” Defendant’s argument erroneously equates the loss with a
       crime. The December 5, 2008, interview informed Ella that several specific losses occurred,
       which raised the suspicion that a crime may have been committed. However, section 3-6(a)(2)
       requires more than mere suspicion of a crime, or even awareness of a loss. Rather, activation of
       section 3-6(a)(2) requires awareness or knowledge that there has been a violation of a penal
       statute. A suspicion of a crime may lead to further investigation, but it does not of itself
       constitute “discovery of the offense.” See McGreal, 4 Ill. App. 3d at 320-21. As of
       December 5, 2008, Ella had no awareness or knowledge that a crime occurred. 1 Applying


           1
            Because Ella had no knowledge that a crime occurred, we need not and do not discuss the extent of
       the aggrieved person’s knowledge of criminal activity sufficient to activate section 3-6(a)(2). See
       People v. Campa, 217 Ill. 2d 243, 269-70 (2005) (reviewing court will not decide nonessential issues or
       render advisory opinions).

                                                      -6-
       section 3-6(a)(2), as construed, to the case at bar, we conclude that Ella did not “discover the
       offense” prior to the Adams County State’s Attorney becoming aware thereof.
¶ 29       However, according to the appellate court, “Ella knew when she spoke to Detective Liesen
       on December 5, 2008, defendant had written checks from her account which she had not
       authorized. *** This was more than mere suspicion. As of December 5, 2008, Ella discovered
       defendant misappropriated her money and, thus, had knowledge an offense had been
       committed.” 2013 IL App (4th) 120334, ¶ 27. The record belies this reasoning.
¶ 30       The appellate court failed to consider the authorization that Ella had granted to defendant
       through the property power of attorney. The legislature has expressly declared: “The General
       Assembly finds that the public interest requires a standardized form of power of attorney that
       individuals may use to authorize an agent to act for them in dealing with their property and
       financial affairs.” (Emphasis added.) 755 ILCS 45/3-1 (West 2004).
¶ 31       On March 13, 2003, Ella signed an Illinois statutory short form power of attorney for
       property as provided in section 3-3 of the Statutory Short Form Power of Attorney for Property
       Law (Property Power of Attorney Law). 755 ILCS 45/3-3 (West 2002). The form begins with a
       notice in capital letters that explains: “The purpose of this power of attorney is to give the
       person you designate (your ‘agent’) broad powers to handle your property, which may include
       powers to pledge, sell or otherwise dispose of any real or personal property without advance
       notice to you or approval by you.” (Emphasis added.) Id. In the signed form, Ella did not
       indicate any limitation or restriction regarding property powers and transactions, and the
       phrase “no limitations” was typed in the blank provided. Additionally, in capital letters, Ella
       granted defendant “authority to employ other persons as necessary to enable the agent to
       properly exercise the powers granted in this form.” 755 ILCS 45/3-3(3) (West 2002). Also,
       defendant was “entitled to reasonable compensation for services rendered as agent under this
       power of attorney.” 755 ILCS 45/3-3(5) (West 2002).
¶ 32       Considering Ella’s grant of property power of attorney to defendant, the appellate court’s
       reasoning fails. On December 5, 2008, Ella did not “know” that defendant had
       “misappropriated” Ella’s money by writing checks on Ella’s checking account that she did not
       authorize. 2013 IL App (4th) 120334, ¶ 27. Indeed, based on the property power of attorney,
       defendant was “authorized to: open, close, continue and control all accounts and deposits in
       any type of financial institution ***; deposit in and withdraw from and write checks on any
       financial institution account or deposit.” (Emphases added.) 755 ILCS 45/3-4(b) (West 2002).
       Merely because Ella knew that unauthorized checks had been written did not mean that Ella
       knew there had been a misappropriation of her money.
¶ 33       Nonetheless, defendant contends that on December 5, 2008, Ella knew that defendant had
       used her assets not for her benefit. Of course, the agent under a property power of attorney
       cannot run amok. The Property Power of Attorney Law explains that the agent is under no duty
       to exercise granted powers or to assume control of the principal’s property, “but when granted
       powers are exercised, the agent will be required to use due care to act for the benefit of the
       principal in accordance with the terms of the statutory property power and will be liable for
       negligent exercise.” 755 ILCS 45/3-4 (West 2004). Also, “the agent will not have power *** to
       make gifts of the principal’s property.” Id. The “power to make gifts” must be specifically
       added to the statutory short form (755 ILCS 45/3-3(3) (West 2004)), and was not added to the
       form signed by Ella.


                                                  -7-
¶ 34       However, as of December 5, 2008, Detective Liesen’s investigation had not uncovered any
       evidence indicating that defendant’s expenditures were gifts prohibited by the power of
       attorney. More to the point, Ella did not “know” whether the expenditures fit that
       characterization. Although Ella disapproved of defendant’s expenditures, the Property Power
       of Attorney Law charged Ella with knowing only that defendant might be liable for negligent
       exercise of a duty of due care. At most, Ella suspected, but did not know, that defendant had
       committed a crime.
¶ 35       This is the type of situation in which the legislature intended to provide a remedy for
       victims such as Ella. The legislature designed section 3-6 “to permit increases in the general
       time limitations with respect to certain offenses which are capable of being readily concealed
       by the offender, from both the victims and the law enforcing authorities, over substantial
       periods of time and beyond the general limitations applicable to those offenses.” Ill. Ann. Stat.,
       ch. 38, ¶ 3-6, Committee Comments—1961, at 176 (Smith-Hurd 1989). The legislature
       enacted section 3-6(a) specifically to deal with the offender who has successfully avoided
       detection of his or her breach of fiduciary obligation for the term of the general time limitation.
       Id. Prior to section 3-6, “Illinois had no statute recognizing the limitation problem as to ***
       private offenders in offenses involving fraud or a breach of fiduciary obligation.” Id. at 178.
       The legislature regarded such a statute “advisable in view of the comparatively short (3-year)
       general limitation in this State.” Id. The legislature deemed the “most appropriate solution ***
       to be to extend the general period for a further term which is related to the discovery of the
       particular offense; but to fix a limit upon the length of the extension.” Id.
¶ 36       Accordingly, the one-year extended period of limitations provided by section 3-6(a)(2) did
       not commence on December 5, 2008. Rather, the limitations period commenced on January 22,
       2009, when the Adams County State’s Attorney became aware of the offense when he received
       the police investigation file. Since defendant was indicted within one year of that date, her
       prosecution commenced within the extended limitations period provided by section 3-6(a)(2).
       Consequently, the appellate court erred in vacating defendant’s conviction.
¶ 37       Finally, before the appellate court, defendant additionally contended, and the State
       conceded, that she was entitled to a statutory credit for time served in pretrial custody.
       However, the appellate court did not address this issue because the court considered the
       limitations issue to be dispositive. 2013 IL App (4th) 120334, ¶ 30. Therefore, we remand the
       cause to the appellate court for disposition of defendant’s remaining contention. See, e.g.,
       People v. Givens, 237 Ill. 2d 311, 339 (2010).

¶ 38                                      III. CONCLUSION
¶ 39      For the foregoing reasons, the judgment of the appellate court is reversed, and the cause is
       remanded to the appellate court for disposition.

¶ 40      Reversed and remanded.




                                                    -8-